Citation Nr: 0301272	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  96-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 
1984.  The appellant is his widow.  

The appeal to the Board of Veterans' Appeals (Board) 
arises from a May 1994 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA) 
that denied the appellant's claim of service connection 
for the cause of the veteran's death.  

The case was remanded by the Board in August 1997 for 
further evidentiary development.  Thereafter, the Board 
entered a decision in December 1999 which determined that 
the appellant had not filed a timely appeal to rating 
actions denying service connection for the cause of the 
veteran's death, whether the appropriate time frames for 
completing an appeal were reckoned from the May 1994 
rating action or from a rating decision of September 1995.  
The Board therefore dismissed this issue concerning 
timeliness.

Also in December 1999, however, the Board determined that 
the appellant had submitted additional evidence which 
constituted a request to reopen the claim of service 
connection for the cause of death.  Further, the Board 
found that the appellant had perfected a timely appeal as 
to the issue which the Board identified as new and 
material evidence to reopen a claim of service connection 
for the cause of death.  The Board remanded the case for 
further evidentiary development and to have the RO issue a 
supplemental statement of the case on the issue of new and 
material evidence to reopen a claim of service connection 
for the cause of death.  

The RO issued a supplemental statement of the case in 
October 2002 denying service connection for the cause of 
the veteran's death.  The RO did not frame the issue in 
terms of new and material evidence to reopen a claim of 
service connection for the cause of death, nor did it cite 
to laws and regulations appropriate to reopening of 
finally disallowed claims.  Implicitly, the RO adjudicated 
the issue of service connection for the cause of death on 
a de novo basis.  

The issue of service connection for the cause of death was 
initially denied by the RO in May 1994.  As determined by 
the Board in its above-referenced decision of December 
1999, the appellant did not perfect an appeal from that 
rating decision.  Therefore, the claim can only be 
reopened upon submission of new and material evidence.  
The veteran was not prejudiced by the RO's action in that 
a de novo review is a lower threshold in establishing a 
claim of service connection.  However, the Board must 
initially determine whether the appellant presented new 
and material evidence sufficient to reopen the service 
connection claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Accordingly, the Board has framed the issues 
to reflect the appropriate adjudicatory consideration of 
the appellant's claims, as indicated on the title page of 
this decision.

In view of the Board's disposition of issue #1, identified 
on the title page of this decision, the Board must also 
enter a decision on the merits as to issue #2, now listed 
on the title page of this decision.  However, the Board 
has deferred appellate review of the issue #2, in order to 
undertake additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When that 
development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
May 1994.  

2.  Evidence added to the record since the May 1994 RO 
decision that denied the appellant's claim of service 
connection for the cause of death is so significant that 
it must be considered in order to fairly decide the merits 
of the case.

CONCLUSIONS OF LAW

1.  The RO's May 1994 decision which denied the 
appellant's claim of service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2002).  

2.  Evidence received since the May 1994 RO decision is 
new and material, and the claim of service connection for 
the cause of death is reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The death certificate shows that the veteran died in 
February 1987, at age 52, from coronary thrombosis.  At 
the time of his death, service connection was not in 
effect for any disabilities.

Service medical records, dated from 1954 to 1984, reveal 
several blood pressure readings above 140 systolic and 
above 90 diastolic.  Other blood pressure readings were 
below 140 systolic and 90 diastolic.  An EKG was performed 
in October 1977.  Blood pressure was recorded as 154/100.  
The clinical impression was essential hypertension.  In 
November 1977, the veteran's blood pressure was monitored 
over a 5-day period.  Blood pressure readings varied from 
116 to 142 systolic and from 80 to 100 diastolic.  The 5-
day average was reported to be 127/87.  In November 1982, 
blood pressure was 162/92; the veteran was diagnosed as 
hypertensive at the time and prescribed HCTZ, 50 mg.  

A retirement physical examination was performed in July 
1984.  Blood pressure was 134/86.  A notation of medical 
history relates that the veteran had sporadic elevations 
of blood pressure; subsequent three-day checks were within 
normal limits.  

The RO entered a decision in May 1994 denying service 
connection for the cause of the veteran's death.  The 
appellant was informed of that decision by letter of June 
1994.  She commenced, but ultimately did not perfect a 
timely appeal.  

Added to the record in March 2002 were copies of reports, 
dated from October 1984 to August 1986, of the veteran's 
treatment at a service department medical facility.  These 
records were provided by the appellant.  In October 1984, 
the veteran was evaluated for a complaint of a sore left 
testicle.  Blood pressure was 146/90.  Thereafter, 
subsequent medical records are dated from January to 
August 1986.  They reflect several systolic blood pressure 
readings above 140 and diastolic blood pressure readings 
above 90, and the diagnosis was hypertension.  

Also associated with the record were reports, dated in 
1984, of the veteran's treatment at a service department 
medical facility.  These records were provided by a 
military records repository.  In April 1984, the veteran 
underwent skin graft surgery.  Blood pressure readings 
after surgery varied from 124 to 170 systolic and from 68 
to 88 diastolic.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-
to-assist obligation.  It revised section 5103 to impose 
on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.  

Additionally, VCAA requires that VA notify a claimant as 
to what evidence, if any, will be obtained by the claimant 
and what evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  A review of the claims file indicates that this 
duty to notify the claimant of evidence gathering 
responsibilities has not been met.  However, the decision 
which follows results in a full grant of the benefit which 
is the subject of this appellate decision.  Accordingly, 
the Board concludes that adjudication of this appeal, 
without referral to the RO for further consideration under 
the new law and regulations, poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  


To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service- connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2002).

The decision of the RO in May 1994 denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a) 
(2002).  However, a claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant 
and, which by itself, or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  An amendment to this 
regulation is not applicable in this case as it is only 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2002).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  Moreover, the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
appellant's claim of service connection for the cause of 
the veteran's death was last considered by the RO in May 
1994.


Using these guidelines, the Board's analysis of the 
evidence submitted for the purposes of the reopening the 
appellant's current claim must include a review of all of 
the evidence submitted since the RO's May 1994 decision.  
Evidence added to the record since the RO's May 1994 
decision includes clinical records which indicate that a 
diagnosis of hypertension was firmly established by 
examiners as of January 1986, a point in time about 14 
months after the veteran's separation from service.  

Such evidence was not previously of record and is so 
significant that it must be considered in connection with 
this claim.  In this regard, the additional evidence, when 
considered in conjunction with evidence previously of 
record, suggests the possibility of service onset of 
hypertension, a condition potentially related to coronary 
thrombosis, the cause of the veteran's death.  It pertains 
to the basic underlying issue of service connection for 
the cause of death.  Accordingly, the Board finds that the 
additional evidence is new and material, and the 
appellant's claim of service connection for the cause of 
the veteran's death is reopened.



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death; to this extent, the appeal is granted.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

